DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the amendment dated 19 January 2021, the following occurred:
claims 1, 6, 9, and 11 were amended.
Claims 1-15 are pending.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1:
The claim(s) recite(s) subject matter within a statutory category as a process (claims 6-15) and machine (claims 1-5) which recite steps of:  (claim 1) receive sensor data, receive patient information, analyze the patient information, generate patient-customized alarm setting recommendations, provide the recommendations to a user and display, and receive user input; claim 6) collecting patient information, collecting alarm settings, collecting data from one or more user inputs, collecting sensor data, creating a database, analyzing the database, and using the classifier to create an alarm setting recommendation; and (claim 11) providing a patient monitor to monitor the patient, obtain sensor data, receiving patient information, analyzing the patient information, generate patient-customized alarm setting recommendations, providing the recommendations to a user and display, and receiving user input.

Step 2A, Prong One:
These steps of (claims 1 and 11) analyzing the patient information, generating patient-customized alarm setting recommendations, (claim 6) analyzing the database, and using the classifier to create an alarm setting recommendation, as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the steps from practically being performed in the mind. For example, but for the “processor” language in claims 1 and 11, analyzing the patient information, generating patient-customized alarm setting recommendations, analyzing the database, and using the classifier to create an alarm setting recommendation in the context of this claim encompasses a mental process of the user. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recites an abstract idea.
These steps of (claims 1 and 11) analyzing the patient information, generating patient-customized alarm setting recommendations, providing the recommendations to a user and (claim 11) providing a patient monitor to monitor the patient, (claim 6) creating a database, analyzing the database, and using the classifier to create an alarm setting recommendation, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the steps from practically being performed by a human, or by a human with the aid of a computer. For example, but for the “processor” language in claims 1 and 11, analyzing the patient information, generating patient-customized alarm setting recommendations, providing the recommendations to a user and display, receiving user input, providing a patient monitor to monitor the patient, creating a database, analyzing the database, and using the classifier to create an alarm setting recommendation in the context of this claim encompasses methods of organizing human activity. If a claim limitation, under its broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recites an abstract idea.

Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2, 13, narrowing or defining generating patient-customized alarm setting recommendations; claims 3-5, 7-10, 14-15, narrowing or defining analyzing the patient information; and claim 12, narrowing or defining receiving user input, all of which recite particular aspects of how these steps may be performed in the mind and/or are a method of organizing human activity but for recitation of generic computer components).  

Step 2A, Prong Two:
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of “processor” amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0038], see MPEP 2106.05(f));
add insignificant extra-solution activity to the abstract idea (such as recitation of  receiving sensor data and receiving patient information (claims 1 and 11) and collecting patient information, collecting alarm settings, collecting data from user inputs, and collecting sensor data (claim 6) amounts to mere data gathering, see MPEP 2106.05(g)); and
generally link the abstract idea to a particular technological environment or field of use (such as “machine-learning model”, see MPEP 2106.05(h)).

	
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-5, 7-10, 12-15, narrowing or defining computer implementation of the patient monitor and methods, which are additional limitations which amount to invoking computers as a tool to perform the abstract idea; claims 4, 8, and 14, narrowing or defining patient information, additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated; and claims 3, 7, and 9, generally linking to machine-learning, 

Step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use. Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as: claims 1 and 11, receiving sensor data and patient information, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i)).

Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea, add insignificant extra-solution activity to the abstract idea, and claim 10, communicating alarm setting recommendations, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claim 5, storing the classifier in a database, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lowe et al. (WO 2011/116340 A2) in view of De Waele et al. (US 2016/0051206 A1), hereinafter De Waele.

Claim 6:  
Lowe discloses:
A method for generating an alarm setting recommendation classifier, the method comprising the steps of:
collecting, via a processor, information about a plurality of patients;
[0033] discloses profile data, which can include [0024], [0038] patient demographics, medical protocols, drug treatments, procedures, and validated sensor data. [0024] discloses a computing device receiving sensor data which includes processors as in [00133]
collecting, via the processor, one or more alarm settings for a plurality of patient monitors associated with the plurality of patients, each configured to monitor sensor data collected from a patient sensor;
[0024], [0032], and [0046] disclose storing alarm settings, including "facts and conditions which caused the alarms to trigger" as in [0032], where the alarm settings are used in conjunction with sensor data [0024] to determine if there should be an alarm. [0033] and [0040] disclose threshold settings for sensor data.
collecting, via the processor, data from one or more user inputs, where the one or more user inputs corresponds to one or more adjusted alarm settings;
[0043]-[0045] disclose user feedback/response (input) regarding the alarm, including [0044] affirming the alarm, rejecting the alarm, and turning the alarm off. As in [0032], the alarm rules may automatically be modified based on user response.
collecting, via the processor, sensor data from the patient monitors;
[0024] disclosing storing sensor data.
creating a database comprising the collected information about the plurality of patients and the collected one or more alarm settings, and the collected data from one or more user inputs; 
[0046] discloses a "persistent store" (database) composed of "rules and/or decisions that caused an alarm to trigger" which can include profile data (collected patient information) and threshold settings (alarm settings) as in [0033]. [0024] discloses storing “the sensing of data, the making of decision, [0032], with the storage medium being the “persistent store.”
analyzing the database to create the alarm setting recommendation classifier; and
[0046] discloses the "persistent store" (database) being used to improve rules of the decision engine (classifier).
using the alarm setting recommendation classifier to create an alarm setting recommendation such that the created alarm setting recommendation is accepted or modified 
[0043]-[0045] disclose displaying the alarm to a user. [0043]-[0046] disclose receiving user input through a display (user interface) regarding alarms, including [0044] affirming the alarm (accepting), rejecting the alarm, and turning the alarm off. [0005], [0015] disclose prevention of alarm fatigue.

While Lowe does not explicitly disclose accepting or modifying the alarm setting recommendation before the alarm is set, De Waele does disclose this limitation, specifically: 
using the alarm setting recommendation classifier to create an alarm setting recommendation such that the created alarm setting recommendation is accepted or modified 
[0027], for example, discloses an “observational analyzer” which can recommend alarm settings for a patient based on current vitals (i.e. physiological sensor data) and/or patient data (i.e. information). [0025] and [0041]-[0042] disclose normative settings based on models of patient De Waele implies the existence of the ability to accept the recommendations and/or suggestions. However, as discussed above, Lowe does explicitly disclose accepting an alarm recommendation.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Lowe with accepting or modifying the alarm setting recommendation before the alarm is set as disclosed by De Waele. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lowe in order to provide alternatives to the default alarm limit settings that are readily available to a healthcare practitioner (De Waele:  [0003]).

Claim 8:  Lowe in view of De Waele discloses the method of claim 6. Lowe further discloses:
the information about the patient comprises one or more of demographic information about the patient, a diagnosis of the patient, a vital sign of the patient, and a prior treatment of the patient.	
Figure 1, [0024], and [0038] disclose profile data (patient information) including patient demographics, medical protocols, drug treatments, procedures, and validated sensor data.

Claim 9:  Lowe in view of De Waele discloses the method of claim 6. Lowe further discloses:
generating, using the alarm setting recommendation classifier and information about a patient, one or more alarm setting recommendations for the patient, wherein the generated one or more alarm setting recommendations are customized to the patient.	
[0033]-[0036] discloses using the decision engine (classifier) and profile data (patient information) to generate customized alarms. [0041] expands on the customization.

Claims 1-5, 7, and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lowe et al. (WO 2011/116340 A2) in view of Radhakrishnan et al. (US 2016/0026762 A1), hereinafter Radhakrishnan, further in view of De Waele et al. (US 2016/0051206 A1), hereinafter De Waele.

Claim 1:
A patient monitor configured to provide one or more customized alarm setting recommendations for a patient, the patient monitor comprising:
By enabling the user to provide feedback regarding the alarm which the system then takes into consideration for future alarms ([0043]-[0045]), the invention of Lowe is functionally no different than applicant's. In both inventions, user input is received regarding an alarm which is utilized for 
a patient physiological sensor configured to obtain physiological sensor data from the patient;
Figure 1 and [0024] disclose sensors collecting sensor data from patients.
a display configured to display one or more customized alarm setting recommendations to a user;
[0043]-[0045] discloses displaying the alarm to a user.
a user interface configured to receive input from the user; and
[0043]-[0046] disclose receiving user input through a display (user interface).
a processor configured to receive the sensor data from the patient sensor, and further configured to:
[0024] discloses a computing device receiving sensor data which includes processors as in [00133].
(i) receive information about the patient;
Figure 1, [0024], and [0037]-[0038] disclose profile data (patient information) including patient demographics, medical protocols, drug treatments, procedures, and validated sensor data.
(ii) analyze, using an alarm setting recommendation classifier
Figure 1 and [0024] disclose a decision engine (classifier) which applies rules to determine an action to take based on the sensor/profile data (received information). Additionally, [0033]-[0036]
(iii) generate, based on said analysis, one or more customized alarm setting recommendations, wherein the generated one or more alarm setting recommendations are customized to the patient;
[0033]-[0036] disclose using the decision engine (classifier) and profile data (patient information) to generate customized alarms. [0041] expands on the customization.
(iv) provide the one or more customized alarm setting recommendations to a user to the display; and
[0043]-[0045] disclose displaying the alarm to a user.
(v) receive input from the user interface accepting or modifying the one or more customized alarm setting recommendations 
[0043]-[0046] disclose receiving user input through a display (user interface) regarding alarms, including [0044] affirming the alarm (accepting), rejecting the alarm, and turning the alarm off. [0005], [0015] disclose prevention of alarm fatigue.

While Lowe does not disclose the classifier being a machine-learning model, Radhakrishnan does disclose the classifier being a machine-learning model ([0040] discloses collecting and storing patient data. [0041] discloses the dashboard module analyzing the data, with [0042] disclosing this analysis including determining one or more recommendations. [0045] discloses the dashboard module using machine learning algorithms to determine the one or more recommendations). 

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lowe because “by using such algorithms then, recommendations may be consistently improved…as more and more data is stored…” (Radhakrishnan:  [0045]).

While Lowe does not explicitly disclose receiving input from the user interface before the alarm is set, De Waele does disclose this limitation, specifically: 
receive input from the user interface accepting or modifying the one or more customized alarm setting recommendations before an alarm is set to prevent alarm fatigue.
[0027], for example, discloses an “observational analyzer” which can recommend alarm settings for a patient based on current vitals (i.e. physiological sensor data) and/or patient data (i.e. information). [0025] and [0041]-[0042] disclose normative settings based on models of patient populations, for example stroke patients or cardiology patients, which can be suggested initial settings for appropriate patients. In that these settings are merely recommendations and/or suggestions, De Waele implies the existence of the ability to accept the recommendations and/or suggestions. However, as discussed above, Lowe does explicitly disclose accepting an alarm recommendation.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as disclosed by Lowe with receiving input from the user interface before the alarm is set as disclosed by De Waele. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lowe in order to provide alternatives to the default alarm limit settings that are readily available to a healthcare practitioner (De Waele:  [0003]).

Claim 2:  Lowe in view of Radhakrishnan further in view of De Waele discloses the patient monitor of claim 1. Lowe further discloses: 
the one or more customized alarm setting recommendations comprises an upper limit for the obtained sensor data or a lower limit for the obtained sensor data.
[0040] discloses threshold settings being adjusted according to profile data (patient information), where a threshold is an upper and/or lower limit.

Claim 3:  Lowe in view of Radhakrishnan further in view of De Waele discloses the patient monitor of claim 1. Lowe further discloses:
the alarm setting recommendation classifier machine learning model comprises a set of recommendation rules.
Figure 1 and [0024] disclose a decision engine (classifier) which applies rules to determine an action to take based on the sensor/profile Radhakrishnan, as discussed above.

Claim 4:  Lowe in view of Radhakrishnan further in view of De Waele discloses the patient monitor of claim 1. Lowe further discloses:
the information about the patient comprises one or more of demographic information about the patient, a diagnosis of the patient, a vital sign of the patient, and a prior treatment of the patient.
Figure 1, [0024], and [0038] disclose profile data (patient information) including patient demographics, medical protocols, drug treatments, procedures, and validated sensor data.

Claim 5:  Lowe in view of Radhakrishnan further in view of De Waele discloses the patient monitor of claim 1. Lowe further discloses:
a database, the database configured to store the alarm setting recommendation classifier.	
[0033] discloses the decision engine (classifier) being a computing device containing rules (database of rules), which themselves utilize prior probabilities ([0028]-[0031]), to determine actions to be taken, where various data sources influence the decisions of the engine, such as:  sensor data, profile data, threshold settings, and prior-determined probabilities. [00127] discloses the "aggregator" ([00126] decision 

Claim 7:
Lowe in view of De Waele discloses the method of claim 6, as discussed above.
	Lowe does not further disclose:
the alarm setting recommendation classifier is a random forest classifier.

	Radhakrishnan discloses the alarm setting recommendation classifier is a random forest classifier ([0040] discloses collecting and storing patient data. [0041] discloses the dashboard module analyzing the data, with [0042] disclosing this analysis including determining one or more recommendations. [0045] discloses the dashboard module using machine learning algorithms to determine the one or more recommendations, where the machine learning algorithms include random forest). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Lowe with the alarm setting recommendation classifier is a random forest classifier as disclosed by Radhakrishnan. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lowe because “by using such algorithms then, recommendations may be consistently improved…as more and more data is stored…” (Radhakrishnan:  [0045]).

Claim 10:  Lowe in view of De Waele discloses the method of claim 9. Lowe further discloses:
communicating, to a user, the one or more alarm setting recommendations for the patient.	
[0043]-[0045] discloses communicating the alarm to a user.

Claim 11:  
Lowe discloses:
A method for providing one or more customized alarm setting recommendations for a patient, the method comprising the steps of:
providing a patient monitor configured to monitor the patient, the patient monitor comprising a patient physiological sensor configured to obtain physiological sensor data from the patient a display configured to display one or more customized alarm setting recommendations to a user, a user interface configured to receive input form the user, and a processor configured to receive the sensor data from the patient sensor;
Figure 1 and [0024] disclose sensors collecting sensor data from patients. [0043]-[0046] disclose a display to display alarms and receiving user input through a display (user interface). [0024] discloses a computing device receiving sensor data which includes processors as in [00133].
receiving, by the patient monitor, information about the patient; and
Figure 1 and [0024], [0033], [0037]-[0038] disclose profile data (patient information) being a part of the patient monitor, as defined in the previous limitation.
analyzing, by the processor using an alarm setting recommendation classifier
Figure 1 and [0024] disclose a decision engine (classifier) which applies rules to determine an action to take based on the sensor/profile data (received information). [0033]-[0036] disclose using the decision engine (classifier) and profile data (patient information) to generate customized alarms. [0041] expands on the customization.
providing the one or more customized alarm setting recommendations to a user to the display; and
[0043]-[0045] disclose displaying the alarm to a user.
receiving input from the user interface accepting or modifying the one or more customized alarm setting recommendations 
[0043]-[0046] disclose receiving user input through a display (user interface) regarding alarms, including [0044] affirming the alarm (accepting), rejecting the alarm, and turning the alarm off. [0005], [0015] disclose prevention of alarm fatigue.

[0040] discloses collecting and storing patient data. [0041] discloses the dashboard module analyzing the data, with [0042] disclosing this analysis including determining one or more recommendations. [0045] discloses the dashboard module using machine learning algorithms to determine the one or more recommendations). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Lowe with the alarm setting recommendation classifier is a machine-learning model as disclosed by Radhakrishnan. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lowe because “by using such algorithms then, recommendations may be consistently improved…as more and more data is stored…” (Radhakrishnan:  [0045]).

While Lowe does not explicitly disclose receiving input from the user interface before the alarm is set, De Waele does disclose this limitation, specifically: 
receive input from the user interface accepting or modifying the one or more customized alarm setting recommendations before an alarm is set to prevent alarm fatigue.
[0027], for example, discloses an “observational analyzer” which can recommend alarm settings for a patient based on current vitals (i.e. physiological sensor data) and/or patient data (i.e. information). [0025] and [0041]-[0042] disclose normative settings based on models of patient De Waele implies the existence of the ability to accept the recommendations and/or suggestions. However, as discussed above, Lowe does explicitly disclose accepting an alarm recommendation.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Lowe with receiving input from the user interface before the alarm is set as disclosed by De Waele. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lowe in order to provide alternatives to the default alarm limit settings that are readily available to a healthcare practitioner (De Waele:  [0003]).

Claim 12:  Lowe in view of Radhakrishnan further in view of De Waele discloses the method of claim 11. Lowe further discloses:
the input comprises an acceptance of the one or more alarm setting recommendations, a rejection of the one or more alarm setting recommendations, or a modification of the one or more alarm setting recommendations.
[0043]-[0045] disclose user feedback/response (input) regarding the alarm, including [0044] affirming the alarm, rejecting the alarm, and [0032], the alarm rules may automatically be modified based on user response.

Claim 13:  Lowe in view of Radhakrishnan further in view of De Waele discloses the method of claim 11. Lowe further discloses:
automatically instituting, by the patient monitor, the one or more alarm setting recommendations for the patient monitor.
[0032] discloses alarm rules being automatically modified based on user response data (input). [0033]-[0036] disclose automatically instituting customized alarms settings using the decision engine.

Claim 14:  Lowe in view of Radhakrishnan further in view of De Waele discloses the method of claim 11. Lowe further discloses:
the information about the patient comprises one or more of demographic information about the patient, a diagnosis of the patient, a vital sign of the patient, a history of the patient, a lab or test result, and a prior treatment of the patient.
Figure 1, [0024], and [0038] disclose profile data (patient information) including patient demographics, medical protocols, drug treatments, procedures, and validated sensor data.

Claim 15:
updating, using the input from the user regarding the one or more alarm setting recommendations, the alarm setting recommendation classifier.	
[0032] discloses alarm rules and prior probability data being automatically modified based on user response data (input), which [0028]-[0031] and [0033] are part of the decision engine (classifier). [0046] discloses the "persistent store" (database) being used to improve rules of the decision engine (classifier).

Response to Arguments
Regarding 112(b), applicant’s amendments are sufficient and the corresponding rejection has been withdrawn.

Regarding 101, applicant argues the claims are not directed to a judicial exception as at least claim 1 recites a physical tangible monitor with a display, user interface, and sensor.
The examiner respectfully disagrees, and directs applicant to MPEP 2106.I:  TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) ("It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea").
Regarding Step 2A, Prong 1, applicant argues the claims are not directed to an abstract idea, but to specific novel and non-obvious methods for preventing or eliminating alarm fatigue. Applicant points to [0030]-[0031] of applicant’s disclosure to highlight a challenge faced by patient monitoring systems that the claimed invention presumably is intended to overcome. Applicant finally argues the claimed monitor and methods make it impossible for a human to 
The examiner respectfully disagrees. The presently claimed invention is directed towards determining alarm settings, with the improvement being directed towards the determination, which is therefore improving upon a mental process, an abstract idea. The recited sensor is merely a tool for data gathering, and the display, user interface, processor, and memory merely generic computer components on which the abstract idea is being applied. A person can mentally receive information, analyze the information, and generate a customized recommendation based on the analysis. Further displaying of the recommendation and receiving input regarding the recommendation again merely use generic computer components to apply the abstract idea and also amount to insignificant extra-solution activity. The examiner reminds applicant claims requiring a computer can nonetheless recite a mental process (MPEP 2106.04(a)(2)(III)(C)).
Regarding Step 2A, Prong 2, applicant argues claims 1 and 11 are directed to the specific practical application of preventing or eliminating alarm fatigue. Applicant argues the physiological sensor is a specific sensor obtaining specific data (physiological data) so that a classifier can suggest an alarm setting to a patient to be approved by a health care worker which illustrates a specific practical application of the claimed invention.
The examiner respectfully disagrees, as discussed above. The recited sensor is merely a tool for data gathering, and the display, user interface, processor, and memory merely generic computer components on which the abstract idea is being applied. Further displaying of the recommendation and receiving input regarding the recommendation again merely use generic computer components to apply the abstract idea and also amount to insignificant extra-solution activity.

The examiner respectfully disagrees, as discussed in the above response to arguments. Accordingly, the 101 rejection has been maintained.

Regarding 102 and 103, applicant’s arguments have been fully considered and are persuasive. Therefore, the 102 rejection over Lowe and the 103 rejection over Lowe in view of Radhakrishnan have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103 for claims 1-5, 7, and 10-15 over Lowe in view of Radhakrishnan further in view of De Waele and for claims 6 and 8-9 over Lowe in view of De Waele.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCE L SMITH whose telephone number is (571)270-7188.  The examiner can normally be reached on Monday - Thursday, 6:00 am - 4:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANICE MOONEYHAM can be reached at (571) 272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.S./Examiner, Art Unit 3626                                                                                                                                                                                                        /CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626